Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because 
A double space exists between “includes” and “a” in line 3 and between “movement.”  and “also” in line 5.
“[Fig 2]” in line 8 should be deleted.  
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 12, and 19 are objected to because of the following informalities:  
In Claim 1, “A condition detector, the condition detector comprising” should read “A condition detector, comprising”.
In Claim 12, “and local processing system and/or a remote processing system configured to update” should read “and a local processing system and/or a remote processing system configured to update”.
In Claim 19, “in the form or a digital user device” should read “in the form of a digital user device”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “using the detected chest wall movement to determine a breathing rate or breathing waveform”. There is insufficient antecedent basis for this limitation in this independent claim, as there is no mention of a detected chest wall movement anywhere previously in claim. For the purposes of substantive examination, the examiner is interpreting this limitation as “using a detected chest wall movement to determine a breathing rate or breathing waveform”.
Claim 16 recites the limitation “analysing the determined breathing rate or breathing waveform to detect and/or predict the condition”. It is not clear if this condition is the medical condition recited earlier in the claim, or some other condition. For the purposes of substantive examination, the examiner is interpreting this “condition” as being the medical condition recited earlier in the claim.
Claim 19 recites the limitation "a wireless communications system for communicating data from the motion sensor".  There is insufficient antecedent basis for this limitation in the claim, as there is no mention of a motion sensor anywhere previously in the claim. For the purposes of substantive examination, the examiner is interpreting this limitation as “a wireless communications system for communicating data from a motion sensor”.
Claim 19 recites the limitation “determine or receive a breathing rate and/or breathing waveform using the chest wall motion determined using the motion sensor".  There is insufficient antecedent basis for this limitation in the claim, as there is no mention of a chest wall motion that is determined by a motion sensor anywhere previously in this claim. For the purposes of substantive examination, the examiner is interpreting this limitation as “determine or receive a breathing rate and/or breathing waveform using a chest wall motion determined using the motion sensor”.
Claim 19 recites the limitation "use the determined breathing rate and/or breathing waveform to detect and/or predict the medical condition".  There is insufficient antecedent basis for this limitation in the claim, as there is no mention of a medical condition anywhere previously in this claim. For the purposes of substantive examination, the examiner is interpreting this limitation as “use the determined breathing rate and/or breathing waveform to detect and/or predict a medical condition”.
Claim 20 recites the limitation "detecting and/or predicting the condition from the chest wall movement".  It is not clear if this condition is referring to the medical condition mentioned earlier in the claim, or another condition. For the purposes of substantive examination, the examiner is interpreting this “condition” as being the medical condition recited earlier in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 19-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 1 recites the limitation “a motion sensor mounted or mountable to a chest wall”. By claiming “a motion sensor mounted to a chest wall”, the applicant is also claiming the chest wall, which is directed to a human organism.
Claim 19 recites the limitation “wherein the detector comprises or is configured to mount to a mounting element that is skin mounted”. By claiming “wherein the detector comprises…a mounting 
Claim 20 recites the limitation “wherein the detector comprises or is configured to mount to a mounting element that is skin mounted”. By claiming “wherein the detector comprises…a mounting element that is skin mounted”, the applicant is also claiming the skin, which is directed to a human organism.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a motion sensor is configured to determine chest wall movement. 
The limitation of a motion sensor is configured to determine chest wall movement, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation using the mind and body. For example, determining chest wall movement in the context of this claim encompasses the user manually determining chest wall movement using their hand, eyes, or other body part. Similarly, the limitation of detecting and/or predicting drug dose non-compliance based on the chest wall movement, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, detecting drug dose non-compliance in the context of this claim encompasses the user manually observing a drug overdose. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element (s) – using a motion sensor to detect chest wall movement. The motion sensor is recited at a high-level of generality, and so is the condition detector (i.e., as a generic processor performing a generic computer function of detecting a condition based upon received data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate 
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to detect a condition based upon received data amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 13 recites a method of determining and/or predicting a medical condition, which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, detecting chest wall movement with a chest mounted motion sensor encompasses the user manually detecting chest wall movement using their hand and/or eyes. Similarly, detecting and/or predicting the medical condition from the chest wall movement, as drafted, under its broadest reasonable interpretation, encompasses the user mentally detecting and/or predicting a medical condition based off of observed chest wall movement. This judicial exception is not integrated into a practical application because there are no additional elements recited in the claim beyond the judicial exceptions. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements besides the judicial exceptions. The claim is not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacDonald et al (U.S. Patent Application No. 2018/0228969, hereinafter MacDonald).
Regarding Claim 1, MacDonald discloses 
A condition detector, the condition detector comprising: 
a motion sensor (“thoracic cavity excursion sensor”, [0021]) mounted or mountable to a chest wall (“the thoracic cavity excursion sensor is placed proximal to the individual’s…chest”, [0021]), upper abdomen or upper torso, wherein the motion sensor is configured to determine chest wall movement (“to measure the respiratory rate of the individual”, [0021]; thoracic cavity excursion sensor implies the sensor is sensing thoracic cavity excursion, which includes chest wall movement), and 
the condition detector is configured to detect and/or predict drug dose non-compliance (“If the measured respiratory rate falls below the predetermined minimum respiratory rate for the predetermined period of time”, [0021]; “one effect caused by an opioid overdose is a depressed breathing or respiratory rate”, [0004]; this implies an overdose has been sensed), based on the chest wall movement determined by the motion sensor (“Using the received data [from the thoracic excursion sensor], controller 3 calculates a measured respiratory rate of the individual”, [0021]). 
Regarding Claim 2, MacDonald discloses the condition detector of claim 1, wherein the non-compliance is an opioid overdose (“an overdose reversal agent [that can be] for narcotics (e.g. opioids)”, [0018]).
Regarding Claim 4, MacDonald discloses
The condition detector of claim 1, wherein 
the condition detector is configured to use the detected chest wall movement to determine a presence or absence of breathing, breathing rate (“Using the received data [from the thoracic excursion 
the condition detector is configured to analyse the presence or absence of breathing, breathing rate and/or breathing waveform to detect (“If the measured respiratory rate falls below the predetermined minimum respiratory rate for the predetermined period of time, controller 3 causes…a dose of the overdose reversal agent to the individual”, [0021]; “one effect caused by an opioid overdose is a depressed breathing or respiratory rate”, [0004]; this implies an overdose has been sensed) and/or predict the overdose or other drug dose non-compliance.
Regarding Claim 13, MacDonald discloses
A method of determining and/or predicting a medical condition, the method comprising detecting chest wall movement with a chest mounted motion sensor (Step 200, Fig. 2; “the thoracic cavity excursion sensor is placed proximal to the individual’s…chest…to measure the respiratory rate of the individual”, [0021]; “the thoracic cavity excursion monitor can be external or internal to the device”, [0048]; thoracic cavity excursion sensor implies the sensor is sensing thoracic cavity excursion, which includes chest wall movement); and 
detecting and/or predicting the medical condition from the chest wall movement (Step 210, “the predetermined respiratory rate can be selected to that it corresponds with the typical respiratory rate of an overdosed individual”, [0048]).
Regarding Claim 14, MacDonald discloses
The method of claim 13, wherein the detected condition is an opioid overdose (“the predetermined minimum respiratory rate can be selected so that it generally corresponds with…an individual who has overdosed on a substance…such as an opioid”, [0022]) or other drug dose non-compliance.
Regarding Claim 15, MacDonald discloses
The method of claim 13, the method comprising: 

analysing the determined breathing rate (Step 210, Fig. 2) or breathing waveform to detect and/or predict the condition.
Claim(s) 1-3, 5, 8-10, 12, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cirit el al (U.S. Patent Application No. 20180200433, cited by applicant in 06/07/2019 IDS, hereinafter Cirit).
Regarding Claim 1, Cirit discloses
A condition detector, the condition detector comprising: 
a motion sensor (“For detecting breathing rate, the sensor may comprise…[an] accelerometer”, [0011]) mounted or mountable to a chest wall (the sensors can be on a mounting structure, Claim 1; “the mounting structures may be configured as…chest straps, [0019]), upper abdomen or upper torso, wherein the motion sensor is configured to determine chest wall movement (the accelerometer disclosed in [0011] is capable of determining chest wall movement when placed on a chest strap), and 
the condition detector is configured to detect and/or predict drug dose non-compliance, based on the chest wall movement determined by the motion sensor (As the accelerometer is capable of determining chest wall movement and therefore respiration, it is also capable of detecting respiratory depression, which is indicative of an overdose as taught in [0002] of Cirit).
Regarding Claim 2, Cirit discloses
The condition detector of claim 1, wherein the non-compliance is an opioid overdose (“Fig. 1 is a schematic of a device for automatically injecting naloxone into a patient in response to detection of a physiological parameter indicative of an opioid overdose”, [0009]).
Regarding Claim 3, Cirit discloses
The condition detector of claim 1, wherein the motion sensor is an accelerometer (“For detecting breathing rate, the sensor may comprise…[an] accelerometer”, [0011]).
Regarding Claim 5, Cirit discloses
The condition detector of claim 1, wherein the motion sensor is provided or mountable on a mounting element (Element 1, Fig. 2, “in Fig. 2, the system 1 is configured as a wristband”, [0010]), wherein the mounting element consists of one or more of: a delivery system for delivering a drug (Elements 3 and 4, Fig. 1) or biologically active material, an electrode system, a patch, an adhesive mounting system and/or a mount for mounting the motion sensor to an article of clothing.
Regarding Claim 8, Cirit discloses
The condition detector of claim 1, further comprising a communication system (“a transceiver coupled to the sensor and injector…”, [0010]), wherein the communication system  is configured to communicate with a local processing system (“…for passing control and operation information back and forth between the system and the external devices”, [0010]) and/or with a remote processing system; and at least one of a local processing system (Element 11, Fig. 2, “Control system components necessary for calculating the detected breathing rate…controlling the device…may be house in an external device 11 (a smartphone, for example”, [0010]) and/or a remote processing system, wherein the local processing system and/or a remote processing system is configured to: 
receive (“The control system is operably connected to the sensor and the injector, and is operable to receive…”, [0016]) at least one of: a signal (“…the signals from the sensor corresponding to the physiological parameter (respiration rate)”, [0016]), a parameter and/or a metric indicative of chest wall movement of a wearer of the condition detector; 
use the chest wall movement (“For detecting breathing rate, the sensor may comprise…[an] accelerometer”, [0011]; the sensors can be on a mounting structure, Claim 1; “the mounting structures may be configured as…chest straps, [0019]; the accelerometer disclosed in [0011] is capable of determining chest wall movement when placed on a chest strap)  to determine a breathing rate or breathing waveform; and at least one of: 

use a determined breathing rate or breathing waveform to detect and/or predict an overdose or other drug dose non-compliance, overdose symptoms and/or loss of consciousness.
Regarding Claim 9, Cirit discloses
The condition detector of claim 8, wherein the local processing system and/or a remote processing system is configured to: 
analyse the determined breathing waveform (“The control system is programmed to determine if the signals corresponding to the physiological parameter…”, [0016]) to determine a breathing waveform rate (One of the physiological parameters can be breathing rate, [0005]), amplitude, shape, and/or changes in any parameters of the breathing waveform with tim
use the determined breathing waveform rate, amplitude, shape, and/or determined changes in any parameters of the breathing waveform with time, to detect (“…are indicative of an opioid overdose”, [0016]) and/or predict an overdose or other drug dose non-compliance.
Regarding Claim 10, Cirit discloses
The condition detector of claim 8, wherein the local processing system and/or a remote processing system is configured to: 
detect a signature pattern in the breathing waveform (“a control system 6 which is operable and programmed to…receive signals from the sensor, determine from the signals the breathing rate…of the patient”, [0009]; these signals will come in a pattern); 
match the signature pattern to a reference signature pattern (“if the determined breathing rate…falls with the range indicative of an opioid overdose…”, [0009]; this implies the rate has been matched to a predetermined rate range, which is just a range of reference patterns; this range can also be a sustained period of reduced rates, ([0016]), which is also a pattern); 

3Atty Dkt No. 10573-07995 USdetect (“The control system is programmed to determine if the signals…are indicative of an opioid overdose”, [0016]) and/or predict an overdose or other drug dose non-compliance from the signature pattern and/or from changes in the signature pattern detected in the breathing waveform and/or matched to the breathing waveform.
Regarding Claim 12, Cirit discloses
The condition detector of claim 9, wherein the detector and/or the local processing system is configured to determine whether an overdose has been taken (“The control system is programmed to determine if the signals corresponding to the physiological parameter are indicative of an opioid overdose”, [0016]) and/or whether loss of consciousness has occurred or is imminent or likely using a method that comprises comparing one or more metrics or parameters of the breathing or breathing waveform with one or more thresholds (“when the physiological parameter falls within the predetermined range, as determined by analysis of the signals from the sensor”, [0016]; “The predetermined range may be a respiration rate below 12 breaths per minute”, [0016]) or other trigger conditions to determine wither an alert or alarm should be raised (“The control system may also operate the user output to present indicators regarding the system status…the control system can operate [a] display to indicate that an opioid overdose was detected”, [0017]) / sent and local processing system and/or a remote processing system configured to update or adjust the one or more thresholds (“The algorithm for deciding that an overdose has occurred, and the predetermined ranges of the measured physiological parameter, may be modified as clinical experience dictates”, [0016]) or other trigger conditions.
Regarding Claim 16, Cirit discloses
At least one non-transitory computer readable storage medium (“At least one memory”, [0016]) for determining and/or predicting a medical condition, the at least one non-transitory computer readable storage medium storing computer executable instructions (“…including program code”, [0016]) that, 
using the detected chest wall movement (“For detecting breathing rate, the sensor may comprise…[an] accelerometer”, [0011]; the sensors can be on a mounting structure, Claim 1; “the mounting structures may be configured as…chest straps, [0019]; the accelerometer disclosed in [0011] is capable of determining chest wall movement when placed on a chest strap); to determine a breathing rate (“The controller is programmed and operable to interpret the sensor signals corresponding to the physiological parameter”, [0005]; the physiological parameter can be breathing rate, [0005]) or breathing waveform; and 
analysing the determined breathing rate or breathing waveform to detect (“upon determining the physiological parameter is in a range indicative of an opioid overdose”, [0005]; implying the breathing rate has been analysed to see if it is within a range) and/or predict the condition.
Regarding Claim 17, Cirit discloses 
A chest mountable detector (Element 2, Fig. 1; the sensors can be on a mounting structure, Claim 1; “the mounting structures may be configured as…chest straps, [0019]) for detecting a medical condition, the detector being configured for mounting to the skin of a wearer (Fig. 1), wherein the detector comprises or is configured to mount to a mounting element that is skin mounted or mountable (“the sensors can be on a mounting structure, Claim 1; “the mounting structures may be configured as…chest straps, [0019]), and the mounting element comprises an adhesive electrode or a drug (Elements 3-5, Fig. 1) or other biologically active compound delivery patch.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cirit in view of Stiles et al (WIPO Patent Application No. WO 2018/064377, cited in applicant in 08/26/2019 IDS, hereinafter Stiles).
Regarding Claim 6, Cirit discloses the condition detector of claim 5. 
Cirit discloses the claimed invention except for expressly disclosing wherein the mounting element is configured to deliver an opioid.
However, Stiles teaches a mounting element (Element 120, Figs 2A-2B) configured to deliver an opioid (Elements 122, 124, and 130, Fig. 2A; “the opioid agonist [from element 122 inside element 120] diffuses across the transdermal membrane 130 into contact with the skin of the patient and can then be absorbed through the skin”, [0086]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the condition detector of Cirit, with the mounting element configured to deliver an opioid of Stiles, because doing so allows needed medication ([0004]) to be delivered with a reduced ability to abuse that medication ([0007], [0086]), as taught by Stiles.

Regarding Claim 7, Cirit discloses the condition detector according to claim 5.
Cirit discloses the claimed invention except for expressly disclosing wherein the mounting element further comprises a contact monitor to monitor contact with the skin. However, Stiles teaches a mounting element (Element 200, Fig. 4A) comprising a contact monitor (Element 208, Fig. 4A) to monitor contact with the skin (“The device 200 also includes an impedance sensor 208 to detect contact with the skin of the user”, [0086]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the condition detector of Cirit, with the contact monitor of Stiles, because the mounting element needs to be in contact with the skin to properly perform the function of delivering a drug via an injector assembly (Cirit, [0009]) or a membrane (Stiles, [0086])
Regarding Claim 18, Cirit teaches 
The detector of claim 17, wherein the detector is an opioid overdose detector (“Fig. 1 is a schematic of a device for automatically injecting naloxone into a patient in response to detection of a physiological parameter indicative of an opioid overdose”, [0009]) and the detector comprises a motion sensor (“For detecting breathing rate, the sensor may comprise…[an] accelerometer”, [0011]) for monitoring motion of the chest upon which it is mounted.
Cirit discloses the claimed invention except for expressly disclosing the drug delivery patch being an opioid delivery patch. However, Stiles teaches a drug delivery patch (Elements 120 and 132, Fig. 2A) being an opioid delivery patch (Elements 122, 124, and 130, which are all part of Element 120, Fig. 2A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detector of Cirit, with the opioid delivery patch of Stiles, because doing so allows needed medication ([0004]) to be delivered with a reduced ability to abuse that medication ([0007], [0086]), as taught by Stiles.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cirit in view of Gigi (WIPO Patent Application No. WO 2017/085062, hereinafter Gigi).
Regarding Claim 11, Cirit discloses the condition detector of claim 8, and a local processing system and/or a remote processing system (Element 11, Fig. 2, “Control system components necessary for calculating the detected breathing rate…controlling the device…may be house in an external device 11 (a smartphone, for example”, [0010]). Cirit discloses the claimed invention except for expressly disclosing wherein the local processing system and/or a remote processing system is configured to apply filtering to the determined breathing waveform to filter out determined motions that have a frequency higher than an upper threshold and/or lower than a lower threshold.  However, Gigi teaches applying filtering (Step 121, Fig. 4, “This filtering can be done in step 121 using a band-pass filter, page 19, line 7) to a determined breathing waveform  (“The breathing motion produces a…sinusoidal frequency component on…accelerometer 6”, page 19, lines 1-2) to filter out determined motions that have a frequency higher than an upper threshold (“…followed by a high pass filter 129”, page 19, lines 9-10) and/or lower than a lower threshold (“the band-pass filter can be implemented as a low-pass filter 127…”, page 19, lines 8-9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the condition detector of Cirit, with the filtering of Gigi, because components of the accelerometer signal not produced by non-breathing motions need to be filtered out (page 19, lines 2-6) so that the breathing/respiration rate can be measured from the accelerometer, as taught by Gigi (page 18, lines 31-33).

Claims 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Cirit in view of MacDonald, as evidenced by Non-Patent Literature (NPL) to Fekr (“Tidal Volume Variability and Respiration Rate Estimation Using a Wearable Accelerometer Sensor”, hereinafter Fekr).
Regarding Claim 19, Cirit discloses
A system comprising: a detector (Element 2, Fig. 1) being configured for mounting to the skin of a wearer, wherein the detector comprises or is configured to mount to a mounting element that is skin mounted or mountable (Element 2, Fig. 1; the sensors can be on a mounting structure, Claim 1; “the mounting structures may be configured as…chest straps, [0019]), and the mounting element comprises an 
determine or receive a breathing rate (“The control system is operably connected to the sensor and the injector, and is operable to receive the signals from the sensor corresponding to the physiological parameter (respiratory rate…”, [0016])  and/or breathing waveform; and 
use the determined breathing rate and/or breathing waveform to detect and/or predict the medical condition (“The control system is programmed to determine if the signals corresponding to the physiological parameter are indicative of an opioid overdose”, [0016]).
Cirit discloses the claimed invention except for expressly disclosing determining or receiving the breathing rate using chest wall motion determined using the motion sensor. However, MacDonald teaches determining a breathing rate using chest wall motion determined using a motion sensor (Step 200, Fig. 2; “the thoracic cavity excursion sensor is placed proximal to the individual’s…chest…to measure the respiratory rate of the individual”, [0021]; thoracic cavity excursion sensor implies the sensor is sensing thoracic cavity excursion, which includes chest wall movement). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cirit, with the determining breathing rate using chest wall motion determined using the motion sensor of MacDonald, because chest mounted motion sensors are highly accurate and differ little from direct measurement methods such as spirometers, as taught by Fekr (Introduction).


Regarding Claim 20, Cirit discloses
A method of determining and/or predicting a medical condition, the method comprising: 5Atty Dkt No. 10573-07995 USproviding a detector being configured for mounting to the skin of a wearer (Element 2, Fig. 1), wherein the detector comprises or is configured to mount to a mounting element that is skin mounted or mountable (“the sensors can be on a mounting structure, Claim 1; “the mounting structures may be configured as…chest straps, [0019]), and the mounting element comprises an adhesive electrode or a drug (Elements 3-5, Fig. 1) or other biologically active compound delivery patch and; mounting the detector to the skin of a user using the mounting element of the detector (“the sensors can be on a mounting structure, Claim 1).
Cirit discloses the claimed invention except for expressly disclosing detecting chest wall movement with a chest mounted motion sensor, and detecting and/or predicting the condition from the chest wall movement. However, MacDonald teaches detecting chest wall movement with a chest mounted motion sensor (“the thoracic cavity excursion sensor is placed proximal to the individual’s…chest…to measure the respiratory rate of the individual”, [0021]; thoracic cavity excursion sensor implies the sensor is sensing thoracic cavity excursion, which includes chest wall movement); and detecting and/or predicting the condition from the chest wall movement (“Using the received data [from the thoracic excursion sensor], controller 3 calculates a measured respiratory rate of the individual”, [0021]; “one effect caused by an opioid overdose is a depressed breathing or respiratory rate”, [0004]; this implies an overdose has been sensed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cirit, with the detecting and/or predicting the condition from chest wall movement determined using a motion sensor of MacDonald, because chest mounted motion sensors are highly accurate and differ little from direct measurement methods such as spirometers, as taught by Fekr (Introduction).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Bennett-Guerrero et al (U.S. Patent No. 9,028,407), which discloses an accelerometer on a chest that determines respiratory rate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN E. COOPER/Examiner, Art Unit 3791  

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791